







EXECUTION VERSION







GUARANTY

GUARANTY, dated as of May __, 2006 made by each of the undersigned (each a
"Guarantor", and collectively, the  "Guarantors "), in favor of CASTLERIGG
MASTER INVESTMENTS LTD., a company organized under the laws of the British
Virgin Islands, in its capacity as collateral agent (in such capacity, the
"Collateral Agent") for the "Buyers" (as defined below) party to the  Securities
Purchase Agreement, dated as of even date herewith (as amended, restated or
otherwise modified from time to time, the "Securities Purchase Agreement").

W I T N E S S E T H :

WHEREAS, House of Taylor Jewelry, Inc., a Nevada corporation (the "Parent") and
each party listed as a "Buyer" on the Schedule of Buyers attached thereto are
parties to a Securities Purchase Agreement;

WHEREAS, it is a condition precedent to the Buyers entering into the Securities
Purchase Agreement that the Guarantors execute and deliver to the Collateral
Agent a guaranty guaranteeing all of the obligations of the Parent thereunder,
the Notes (as defined below) and the Transaction Documents (as defined in the
Securities Purchase Agreement, the “Transaction Documents”); and

WHEREAS, the Guarantors have determined that their execution, delivery and
performance of this Guaranty directly benefit, and are within the corporate
purposes and in the best interests of, each Guarantor;

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Guarantor hereby agrees with each Buyer as follows:

SECTION 1.     Definitions.  Reference is hereby made to the Securities Purchase
Agreement and the "Notes" (as defined therein) issued pursuant thereto (as such
Notes may be amended, restated, replaced or otherwise modified from time to time
in accordance with the terms thereof, collectively, the "Notes") for a statement
of the terms thereof.  All terms used in this Guaranty, which are defined in the
Securities Purchase Agreement or the Notes and not otherwise defined herein,
shall have the same meanings herein as set forth therein.

SECTION 2.     Guaranty.  The Guarantors, jointly and severally, hereby
unconditionally and irrevocably, guaranty the punctual payment, as and when due
and payable, by stated maturity or otherwise, of all Obligations of the Parent
from time to time owing by it in respect of the Securities Purchase Agreement,
the Notes and the other "Transaction Documents" (as defined in the Securities
Purchase Agreement), including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of the Parent or any
Guarantor, whether or not the payment of such interest is unenforceable or is
not allowable due to the existence of such Insolvency Proceeding), and all fees,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under any of the Transaction Documents (such obligations, to
the extent not paid by the Parent, being the "Guaranteed





10047757.2

  













Obligations"), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) reasonably incurred by the Collateral Agent in
enforcing any rights under this Guaranty.  Without limiting the generality of
the foregoing, each Guarantor's liability hereunder shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by the
Parent to the Collateral Agent under the Securities Purchase Agreement and the
Notes but for the fact that they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Guarantor or the Parent
(each, a "Transaction Party").




SECTION 3.     Guaranty Absolute; Continuing Guaranty; Assignments.

(a)   

The Guarantors, jointly and severally, guaranty that the Guaranteed Obligations
will be paid strictly in accordance with the terms of the Transaction Documents,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Collateral Agent
with respect thereto.  The obligations of each Guarantor under this Guaranty are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against any Guarantor to enforce such obligations,
irrespective of whether any action is brought against any Transaction Party or
whether any Transaction Party is joined in any such action or actions.  The
liability of any Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives,
to the extent permitted by law, any defenses it may now or hereafter have in any
way relating to, any or all of the following:

(i)

any lack of validity or enforceability of any Transaction Document or any
agreement or instrument relating thereto;

(ii)

any change in the time, manner or place of payment of, or in any other term of,
all or any of the Guaranteed Obligations, or any other amendment or waiver of or
any consent to departure from any Transaction Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Transaction Party or otherwise;

(iii)

any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

(iv)

any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Transaction Party; or

(v)

any other circumstance (including any statute of limitations) or any existence
of or reliance on any representation by the Collateral Agent that might
otherwise constitute a defense available to, or a discharge of, any Transaction
Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Collateral Agent or any other Person upon
the insolvency, bankruptcy or reorganization of any Transaction Party or
otherwise, all as though such payment had not been made.





10047757.2

- 2 -

 













(b)   

This Guaranty is a continuing guaranty and shall (i) remain in full force and
effect until the indefeasible cash payment in full of the Guaranteed Obligations
(other than inchoate indemnity obligations) and all other amounts payable under
this Guaranty and shall not terminate for any reason prior to the respective
date of Maturity of each Security (other than payment in full of the Securities)
and (ii) be binding upon the Guarantor and its respective successors and
assigns.  This Guaranty shall inure to the benefit of and be enforceable by the
Collateral Agent and their successors, and permitted pledgees, transferees and
assigns.  Without limiting the generality of the foregoing sentence, any Buyer
may pledge, assign or otherwise transfer all or any portion of its rights and
obligations under and subject to the terms of any Transaction Document to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Buyer herein or otherwise, in each
case as provided in the Securities Purchase Agreement.

SECTION 4.     Waivers.  To the extent permitted by applicable law, each
Guarantor hereby waives promptness, diligence, notice of acceptance and any
other notice with respect to any of the Guaranteed Obligations and this Guaranty
and any requirement that the Collateral Agent exhaust any right or take any
action against any Transaction Party or any other Person or any Collateral.  The
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated herein and that the waiver set forth in
this Section 4 is knowingly made in contemplation of such benefits.  The
Guarantors hereby waive any right to revoke this Guaranty, and acknowledges that
this Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

SECTION 5.     Subrogation.  No Guarantor may exercise any rights that it may
now or hereafter acquire against any Transaction Party or any other guarantor
that arise from the existence, payment, performance or enforcement of any
Guarantor's obligations under this Guaranty, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
 Collateral Agent against any Transaction Party or any other guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Transaction Party or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until all of the Guaranteed Obligations (other than inchoate indemnity
obligations) and all other amounts payable under this Guaranty shall have
indefeasibly been paid in full in cash.  If any amount shall be paid to the
Guarantor in violation of the immediately preceding sentence at any time prior
to the later of the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Guaranty, such amount shall be held in
trust for the benefit of the Collateral Agent and shall forthwith be paid to the
Collateral Agent to be credited and applied to the Guaranteed Obligations and
all other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Transaction Document, or to be held as
Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising.  If (a) any Guarantor shall make payment to the
Collateral Agent of all or any part of the Guaranteed Obligations, and (b) all
of the Guaranteed Obligations (other than inchoate indemnity obligations) and
all other amounts payable under this Guaranty shall indefeasibly be paid in full
in cash, the Collateral Agent will, at such Guarantor's request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and





10047757.2

- 3 -

 













without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment by such Guarantor.

SECTION 6.     Representations, Warranties and Covenants.  Each Guarantor hereby
represents and warrants as follows:

(a)   

The Guarantor (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization as set forth on the signature pages
hereto, (ii) has all requisite power and authority to conduct its business as
now conducted and as presently contemplated and to execute and deliver this
Guaranty and each other Transaction Document to which the Guarantor is a party,
and to consummate the transactions contemplated hereby and thereby and (iii) is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary except where the
failure to be so qualified would not result in a Material Adverse Effect.

(b)   

The execution, delivery and performance by the Guarantor of this Guaranty and
each other Transaction Document to which the Guarantor is a party (i) have been
duly authorized by all necessary action, (ii) do not and will not contravene its
charter or by-laws, its limited liability company or operating agreement or its
certificate of partnership or partnership agreement, as applicable, or any
applicable law or any contractual restriction binding on the Guarantor or its
properties, (iii) do not and will not result in or require the creation of any
lien (other than pursuant to any Transaction Document) upon or with respect to
any of its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to it or its
operations or any of its properties.

(c)   

No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required in connection with the due
execution, delivery and performance by the Guarantor of this Guaranty or any of
the other Transaction Documents to which the Guarantor is a party.

(d)   

Each of this Guaranty and the other Transaction Documents to which the Guarantor
is or will be a party, when delivered, will be, a legal, valid and binding
obligation of the Guarantor, enforceable against the Guarantor in accordance
with its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, suretyship or other similar
laws and equitable principles (regardless of whether enforcement is sought in
equity or at law).  

(e)   

There is no pending or, to the best knowledge of the Guarantor, threatened
action, suit or proceeding against the Guarantor or to which any of the
properties of the Guarantor is subject, before any court or other governmental
authority or any arbitrator that (i) if adversely determined, could reasonably
be expected to have a Material Adverse Effect or (ii) relates to this Guaranty
or any of the other Transaction Documents to which the Guarantor is a party or
any transaction contemplated hereby or thereby.  





10047757.2

- 4 -

 













(f)   

The Guarantor (i) has read and understands the terms and conditions of the
Securities Purchase Agreement and the other Transaction Documents, and (ii) now
has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Parent and the
other Transaction Parties, and has no need of, or right to obtain from any
Buyer, any credit or other information concerning the affairs, financial
condition or business of the Parent or the other Transaction Parties that may
come under the control of any Buyer.

(g)   

The Guarantor covenants and agrees that until indefeasible full and final
payment of the Guaranteed Obligations, it will comply with each of the covenants
(except to the extent applicable only to a public company) which are set forth
in Section 4 of the Securities Purchase Agreement as if the Guarantor were a
party thereto.

SECTION 7.     Right of Set-off.  Upon the occurrence and during the continuance
of any Event of Default, any Buyer may, and is hereby authorized to, at any time
and from time to time, without notice to the Guarantors (any such notice being
expressly waived by each Guarantor) and to the fullest extent permitted by law,
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by any Buyer to or for the credit or the account of any Guarantor against any
and all obligations of the Guarantors now or hereafter existing under this
Guaranty or any other Transaction Document, irrespective of whether or not any
Buyer shall have made any demand under this Guaranty or any other Transaction
Document and although such obligations may be contingent or unmatured.  Each
Buyer agrees to notify the relevant Guarantor promptly after any such set-off
and application made by such Buyer, provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of the Collateral Agent under this Section 7 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Collateral Agent may have under this Guaranty or any other Transaction
Document in law or otherwise.

SECTION 8.     Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to any Guarantor, to it at its address set forth on the signature page hereto,
or if to any Buyer, to it at its  address set forth in the Securities Purchase
Agreement; or as to either such Person at such other address as shall be
designated by such Person in a written notice to such other Person complying as
to delivery with the terms of this Section 8.  All such notices and other
communications shall be effective (i) if mailed (by certified mail, postage
prepaid and return receipt requested), when received or three Business Days
after deposited in the mails, whichever occurs first; (ii) if telecopied, when
transmitted and confirmation is received, provided same is on a Business Day
and, if not, on the next Business Day; or (iii) if delivered by hand, upon
delivery, provided same is on a Business Day and, if not, on the next Business
Day.

SECTION 9.     CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER TRANSACTION
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH





10047757.2

- 5 -

 













GUARANTOR HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH GUARANTOR
HEREBY IRREVOCABLY APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS
ITS AGENT FOR SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, AT ITS ADDRESS
FOR NOTICES AS SET FORTH ON THE SIGNATURE PAGE HERETO AND TO THE SECRETARY OF
STATE OF THE STATE OF NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS
AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL
AGENT TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH GUARANTOR IN ANY OTHER
JURISDICTION.  ANY GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT ANY GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS GUARANTY AND THE OTHER TRANSACTION DOCUMENTS.

SECTION 10.    WAIVER OF JURY TRIAL, ETC.  EACH GUARANTOR HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING
ANY RIGHTS UNDER THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY
AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR
WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR
ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS
GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION,
PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 EACH GUARANTOR CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY BUYER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY BUYER WOULD NOT, IN
THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE
FOREGOING WAIVERS.  EACH GUARANTOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE COLLATERAL AGENT ENTERING INTO THIS AGREEMENT.





10047757.2

- 6 -

 













SECTION 11.    Taxes.

(a)   

All payments made by any Guarantor hereunder or under any other Transaction
Document shall be made in accordance with the terms of the Securities Purchase
Agreement and shall be made without set-off, counterclaim, deduction or other
defense.  All such payments shall be made free and clear of and without
deduction for any present or future taxes , levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto, excluding franchise
taxes and taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, imposed on the net income of the Collateral
Agent by the jurisdiction in which such Buyer is organized or where it has its
principal lending office (all such nonexcluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities, collectively or individually,
"Taxes").  If any Guarantor shall be required to deduct or to withhold any Taxes
from or in respect of any amount payable hereunder or under any other
Transaction Document;

(i)

the amount so payable shall be increased to the extent necessary so that after
making all required deductions and withholdings (including Taxes on amounts
payable to the Collateral Agent pursuant to this sentence) the Collateral Agent
receive an amount equal to the sum they would have received had no such
deduction or withholding been made,

(ii)

such Guarantor shall make such deduction or withholding,

(iii)

such Guarantor shall pay the full amount deducted or withheld to the relevant
taxation authority in accordance with applicable law, and

(iv)

as promptly as possible thereafter, such Guarantor shall send the Collateral
Agent an official receipt (or, if an official receipt is not available, such
other documentation as shall be satisfactory to the Collateral Agent, as the
case may be) showing payment.  In addition, but excluding taxes, charges, levies
imposts, deductions and withholdings excluded from the definition of Taxes, such
Guarantor agrees to pay any present or future taxes, charges or similar levies
which arise from any payment made hereunder or from the execution, delivery,
performance, recordation or filing of, or otherwise with respect to, this
Agreement or any other Transaction Document other than any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Transaction Document (collectively, "Other Taxes").

(b)

Each Guarantor hereby, jointly and severally, indemnifies and agrees to hold the
Collateral Agent harmless from and against Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 11) paid by any Buyer and any liability
(including penalties, interest and expenses for nonpayment, late payment or
otherwise) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  This indemnification shall
be paid within 30 days from the date on which such Buyer makes written demand
therefor, which demand shall identify the nature and amount of Taxes or Other
Taxes.





10047757.2

- 7 -

 













(c)

If any Guarantor fails to perform any of its obligations under this Section 11,
such Guarantor shall, jointly and severally, indemnify the Collateral Agent for
any taxes, interest or penalties that may become payable as a result of any such
failure.  The obligations of each Guarantor under this Section 11 shall survive
the termination of this Guaranty and the payment of the Obligations and all
other amounts payable hereunder.




SECTION 12.    Miscellaneous.

(a)   

Each Guarantor will make each payment hereunder in lawful money of the United
States of America and in immediately available funds to the Collateral Agent, at
such address specified by such Buyer from time to time by notice to the
Guarantor.

(b)   

No amendment or waiver of any provision of this Guaranty and no consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be in writing and signed by each Guarantor and each Buyer, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

(c)   

No failure on the part of any Buyer to exercise, and no delay in exercising, any
right hereunder or under any other Transaction Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
or under any Transaction Document preclude any other or further exercise thereof
or the exercise of any other right.  The rights and remedies of the Collateral
Agent provided herein and in the other Transaction Documents are cumulative and
are in addition to, and not exclusive of, any rights or remedies provided by
law.  The rights of the Collateral Agent under any Transaction Document against
any party thereto are not conditional or contingent on any attempt by the
Collateral Agent to exercise any of their rights under any other Transaction
Document against such party or against any other Person.

(d)   

Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(e)   

This Guaranty shall (i) be binding on each Guarantor and its respective
successors and assigns, and (ii) inure, together with all rights and remedies of
the Collateral Agent hereunder, to the benefit of the Collateral Agent and their
respective successors, transferees and assigns.  Without limiting the generality
of clause (ii) of the immediately preceding sentence, any Buyer may assign or
otherwise transfer its rights and obligations under the Securities Purchase
Agreement or any other Transaction Document to any other Person, and such other
Person shall thereupon become vested with all of the benefits in respect thereof
granted to the Collateral Agent herein or otherwise.  Each Guarantor agrees that
each participant shall be entitled to the benefits of Section 11 with respect to
its participation in any portion of the Notes as if it was a Buyer.  None of the
rights or obligations of any Guarantor hereunder may be assigned or otherwise
transferred without the prior written consent of each Buyer.





10047757.2

- 8 -

 













(f)   

This Guaranty reflects the entire understanding of the transaction contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, entered into before the date hereof.

(g)   

Section headings herein are included for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose.

(H)   

THIS GUARANTY AND THE OTHER TRANSACTION DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO
THE CONTRARY IN ANOTHER TRANSACTION DOCUMENT) SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]











10047757.2

- 9 -

 













IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed by an
officer thereunto duly authorized, as of the date first above written.







GLOBAL JEWELRY CONCEPTS, INC







By:


Name:
Title:

Address:  




TECHLINE JEWELRY, INC.







By:


Name:
Title:

Address:  














10047757.2

  





